Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 11/23/2021 is acknowledged.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Kennedy on 1/10/2022

The application has been amended as follows: 
In claim 37, the last line “skeleton-like or mesh-like structure.”
has been changed to:
“skeleton-like or mesh-like structure; and 
wherein a connection region is provided such that a movement of the first partial member relative to the second partial member creates a pumping action.”
Claims 46 and 55-56 have been cancelled.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Examiner asserts that none of the prior art of record, alone or in combination, disclose or suggest the claimed limitations.  The combination of combining claims 37 and 46 puts the application in condition of allowance since Wilson (US 8,186,081) fails to have the structure which will perform the wherein statement of claim 46.  An obvious type double patenting rejection was not necessary with regard to the parent applications because of the “skeleton-like or mesh-like structure” now present in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732